Citation Nr: 1109207	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine degenerative arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for osteochondroma of the left fifth metacarpal with Dupuytren's Contracture and degenerative arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 200 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) and a March 2005 rating decision by the Houston, Texas, RO of the VA.  In March 2001, this claims file was transferred from the Muskogee, Oklahoma RO to the Houston, Texas RO.

Although the Veteran perfected appeals regarding the issues of entitlement to service connection for post traumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) in September 2005, these issues are not before the Board.  In an October 2008 rating decision, the RO granted service connection for major depressive disorder and anxiety (claimed as PTSD), effective June 30, 2004 (the date of claim), and for TDIU, effective June 30, 2004 (prior to the date of claim).  Although the Veteran claimed entitlement to PTSD and not major depressive disorder and anxiety, he was notified that the grant of service connection was considered a full grant of the benefits on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2010).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  At the February 2010 hearing, the Veteran reported that he was in receipt of SSA disability benefits based in part on his back and finger disabilities.  He also stated that he received most of his treatment through VA, but that he had recently seen a private doctor at Harris Health.  The RO has not attempted to obtain these records.  Accordingly, remand is required to obtain the SSA and VA medical records, and to attempt to obtain private medical records. 

Second, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2010).  The most recent spine and hand examination was in May 2008.  At the February 2010 Board hearing, the Veteran asserted that both his back and his finger disabilities had worsened.  Accordingly, the RO must provide the Veteran with new examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his lumbar spine and finger disabilities.  The AMC must specifically request information regarding Harris Healthcare.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, after April 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

4.  After any newly obtained records are associated with the claims file, schedule the Veteran for an examination(s) to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies, if conducted.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  

5.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left finger disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must indicate whether the disability of the left fifth metacarpal results in limitation of motion of motion of other digits or interferes with overall function of the left hand.  The examiner must state whether there is ankylosis, favorable or unfavorable, of the left fifth metacarpal.  The examiner must also describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, and must note any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  The determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner must also indicate whether the left fifth metacarpal disability has a neurological component.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


